In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-0392V
                                      Filed: March 15, 2019
                                          UNPUBLISHED


    IRENE RUSSANO,

                         Petitioner,                          Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                   Shoulder Injury Related to Vaccine
    HUMAN SERVICES,                                           Administration (SIRVA)

                        Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Justine Elizabeth Walters, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

        On March 14, 2018, Irene Russano (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered from a shoulder injury
related to vaccine administration (“SIRVA”) as a result of receiving an influenza (“flu”)
vaccine on November 17, 2015. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.




1
  The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).

                                                      1
        On March 15, 2019, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent states that “DICP has reviewed the facts of this case and
concluded that petitioner’s claim meets the Table criteria for SIRVA. Specifically,
petitioner had no history of pain, inflammation or dysfunction of the affected shoulder
prior to intramuscular vaccine administration that would explain the alleged signs,
symptoms, examination findings, and/or diagnostic studies occurring after vaccine
injection; she suffered the onset of pain within forty-eight hours of vaccine
administration; her pain and reduced range of motion were limited to the shoulder in
which the intramuscular vaccine was administered; and there is no other condition or
abnormality present that would explain petitioner’s symptoms. Therefore, petitioner is
entitled to a presumption of vaccine causation.” Id. at 3-4.

        Respondent further states “[w]ith respect to other statutory and jurisdictional
issues, the records show that the case was timely filed, that the vaccine was received in
the United States, and that petitioner satisfies the statutory severity requirement by
suffering the residual effects or complications of her injury for more than six months
after vaccine administration . . . . Thus, in light of the information contained in the
record, respondent concedes that entitlement to compensation is appropriate under the
terms of the Vaccine Act, and will focus resources on determining the amount of
compensation to be provided to petitioner in accordance with the terms and conditions
of the Vaccine Act.” Respondent’s Rule 4(c) Report at 4.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2